DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 26 is objected to because of the following informalities:  Lines 5-6 have been amended in a manner that render them grammatically incorrect; it is suggested to remove the comma from line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Scardenzan (US Pat 3,901,226).
Re claim 1, Scardenzan discloses a retainer (as seen in Fig 2,3) for retaining an external portion of a medical device after insertion of an internal portion of the medical device into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a medical device after insertion of an internal portion of the medical device into a body of a patient via a skin insertion site” is functional language and, thus, “a medical device” is not a part of the claimed invention), comprising: a body 20 (Fig 2) comprising: a proximal arched portion (labeled in annotated Fig A below) defining a channel opening (seen in Fig 2); a central arched portion (labeled in annotated Fig A below) connected to the proximal arched portion, the central arched portion having a continuous outer surface extending from a first base on a first side to a second base on a second side (the “first side” is facing out of the page in Fig 3 and the “second side” is facing into the page in Fig 3; the “first base” is the location at which foot 22 attaches to the rest of the retainer and the “second base” is the location at which foot 24 attaches to the rest of the retainer) (as seen in Fig 2, a “continuous outer surface” extends from the first base to the second base); a first foot 22 (Fig 2) extending from the first base; a second foot 24 (Fig 2) extending from the second base; a lock window 30 (Fig 2) positioned through a top surface of the central arched portion (as seen in Fig 1 and annotated Fig A below; it is noted that the claim does not define where the “top surface” is relative to the other claimed structures, nor does the specification provide a special definition for a “top surface”; therefore, since the notch 30 extends through the surface facing downward in Fig 1 and through the surface facing out-of-the-page in Fig 1, either of these surfaces could be considered a “top surface”); and a nose portion (labeled in annotated Fig A below) connected to the 

    PNG
    media_image1.png
    426
    494
    media_image1.png
    Greyscale
  
Re claim 2, Scardenzan discloses that the nose portion, the central arched portion, and the proximal arched portion together define a covered channel (as seen in Fig 2).  
Re claim 3, Scardenzan discloses that the medical device is a catheter assembly, the retainer retaining a portion of the catheter assembly against the skin surface of the patient (as set forth in the rejection of claim 1, the “medical device” is not a part of the claimed invention; since Scardenzan’s retainer can be used with a medical device such as the one recited in the claim, the limitation is met).
Re claim 4, Scardenzan discloses that the lock window is configured to receive an alignment ring of the catheter assembly (as seen in Fig 2, the body comprises two lock windows 30; either of these are shaped such that an alignment ring of a corresponding size can be received in these windows; thus, this limitation is met). 
Re claim 13, Scardenzan discloses a securement device comprising: the retainer as defined in claim 1 (see the rejection of claim 1 above), and at least one adhesive anchor pad 21 (Fig 1) configured to anchor the retainer to the skin surface (Col 2, Lines 17-19).  

Claims 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spittler (PG PUB 2013/0345639).
Re claim 14, Spittler discloses a securement device 100 (Fig 3) for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” is functional language and, thus, “a catheter assembly” is not a part of the claimed invention), comprising: a retainer 120 (Fig 3,7-14) comprising: an arched portion (the proximal section of body 204, as labeled in annotated Fig B below) defining a channel 222 (Fig 8) at a proximal end 208 (Fig 7,8) of the retainer (as seen in Fig 8), the channel defining a first axis (labeled in annotated Fig C below) extending parallel to a skin surface (it is noted that “a skin surface” is not a part of the claimed invention; nor does the claim specify how the skin surface relates to any other structures of the claimed device; therefore, one of ordinary skill in the art would recognize that this 

    PNG
    media_image2.png
    463
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    1160
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    502
    689
    media_image4.png
    Greyscale


Re claim 15, Spittler discloses a first adhesive pad 110 (Fig 3) permanently attached to the first foot and a second adhesive pad 112 (Fig 3) attached to the second foot (Para 71).
Re claim 16, Spittler discloses that the catheter assembly is a peripheral IV catheter, and wherein the securement device is configured for placement on an arm of the patient to retain the peripheral IV catheter (as set forth in the rejection of claim 14, 
Re claim 17, Spittler discloses that the retainer includes one or more features 232a,232b (Fig 9) configured to receive one or more portions of the catheter assembly in a snap-fit arrangement (Para 84).  
Re claim 18, Spittler discloses that the one or more features includes a first pocket extending transversely from the channel in a first direction and a second channel extending transversely from the channel in a second direction opposite of the first direction (the two pockets are formed by the “the difference in width between the diameter of the channel 222 and the distance between the inwardly extending portions 232a and 232b”, Para 84), wherein the first pocket and the second pocket are configured to receive a strain relief portion of the catheter assembly (as set forth in the rejection of claim 14, the “catheter assembly” is not a part of the claimed invention and thus neither are “first and second nubs” or “a strain relief portion”; since Spittler’s pockets could receive such features of appropriate sizes, this limitation is met). 
Re claim 19, Spittler discloses that the arched portion includes a lock window 224 (Fig 7) configured to receive an alignment ring of the catheter assembly (as set forth in the rejection of claim 14, the “catheter assembly” is not a part of the claimed invention and thus neither is the “alignment ring”; since Spittler’s window could receive such a ring of a certain size, this limitation is met).  
Re claim 20, Spittler discloses that the nose portion defines a notch (the location at which the lead line for reference number 236 is attached in Fig 9) is defined through 
Re claim 21, Spittler discloses that the notch has a notch thickness less than a thickness of the skin-placed dressing to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is positioned in the notch (as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 22, Spittler discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch could receive an antimicrobial disk of a certain size, this limitation is met).
Re claim 23, Spittler discloses at least one adhesive anchor pad 110,112 (Fig 3) shaped to border an outer perimeter of the antimicrobial disk when the portion of the antimicrobial disk is positioned in the notch (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the anchor pads are capable of bordering an outer perimeter of an antimicrobial disk of a certain size, this limitation is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scardenzan (US Pat 3,901,226) in view of Wagner (US Pat 3,900,026).
Re claim 5, Scardenzan discloses all the claimed features except that the body further comprises a first pocket extending from a first side of the nose portion and a second pocket extending from a second side of the nose portion, the first pocket and the second pocket configured to receive a first strain relief nub and a second strain relief nub of the catheter assembly in a snap-fit arrangement.  Wagner, however, teaches a retainer 17 (Fig 1,2) comprising two pockets 26,27 (Fig 2) both extending from a first side (facing out of the page in Fig 2) to a second side (facing into the page in Fig 2) and vice versa configured to receive respective strain relief nubs of a catheter assembly (as seen in Fig 2) in a snap-fit arrangement (Col 3, Lines 11-22) for the purpose of preventing the medical instrument from coming loose from the retainer and from the insertion site (Col 3, Lines 8-11 and 18-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scardenzan to include two pockets, as taught by Wagner, for the purpose of preventing the medical instrument from coming loose from the retainer and from the insertion site (Col 3, Lines 8-11 and 18-22). Additionally, since Wagner places these pockets on the portion of the . 

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scardenzan (US Pat 3,901,226) in view of Bierman (PG PUB 2010/0324491).
Re claim 6, Scardenzan discloses that the nose portion is configured to deflect the straight portion of the external portion of the medical device with respect to the skin surface (as seen in Fig 3C) and discloses that the nose portion can accommodate different inclinations (Cool 2, Lines 38-44) but does not explicitly disclose that this deflection is about 14 degrees. Bierman, however, teaches a retainer that is configured for deflecting a medical device about 14 degrees with respect to a skin surface (Para 89, “it is desirable for the angle of incident of the catheter to the skin of the patient to be about 12.5 degrees”) for the purpose of achieving an angle that has been shown to be appropriate and successful for accessing arteries (Para 89). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scardenzan to include the nose portion such that it is configured to deflect the straight portion of the external portion of the medical device about 14 degrees with respect to the skin surface, as taught by Bierman, for the purpose of achieving an angle that has been shown to be appropriate and successful for accessing arteries (Para 89).
Re claim 7, Scardenzan discloses all the claimed features except that the body further comprises one or more features configured to receive one or more portions of the catheter assembly in a snap-fit arrangement. Bierman, however, teaches a retainer 
Re claim 8, Scardenzan discloses all the claimed features except that the body further defines a notch configured to receive therein a portion of a skin-placed dressing. Bierman, however, teaches a retainer 120 (Fig 1) wherein the body defines a notch 240 (Fig 9) configured to receive therein a portion of a skin-placed dressing (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met; solely for example, the skin-placed dressing can be a circular dressing placed beneath the retainer that is larger in diameter than the retainer such that the entirety of the retainer lies atop the dressing and within the circumference of the dressing wherein the dressing is extremely compressible such that an upper portion of the dressing raising up and into the notch) for the purpose of helping to guide the catheter assembly into the channel (Para 80). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scardenzan 
Re claim 9, Scardenzan/Bierman discloses that the body of the retainer defining the notch is configured to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is received in the notch (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since the modified device of Scardenzan/Bierman is capable of imparting a compressive force to a skin-placed dressing of a certain size as described in the rejection of claim 8 above, this limitation is met).  
Re claim 10, Scardenzan/Bierman discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since the modified device of Scardenzan/Bierman is capable of receiving an antimicrobial disk as described in the rejection of claim 8 above, this limitation is met).
Re claim 11, Scardenzan/Bierman discloses that the first foot and the second foot each have a curved edge (as seen in Fig 2, the distal edges of the feet 22,24 are curved) adjacent the nose portion (as seen in Fig 2 and annotated Fig A above, the distal edges of the feet 22,24 are adjacent the nose portion) to border an outer perimeter of the antimicrobial disk (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the feet 22,24 are capable of bordering an outer perimeter of an antimicrobial disk of a certain size as described in the rejection of claim 8 above, this limitation is met).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scardenzan (US Pat 3,901,226) in view of Parvatiyar (PG PUB 2013/0053785).
Re claim 12, Scardenzan discloses that the entire retainer is made of a flexible plastic material but does not explicitly disclose that the first foot includes a first living hinge adjacent the first base, and wherein the second foot includes a living hinge adjacent the second base, the first living hinge and the second living hinge enabling movement of the first foot and the second foot with respect to the proximal arched portion, the central arched portion, and the nose portion. Parvatiyar, however, teaches a retainer 520 (Fig 20) comprising a main body portion (comparable to the two arched portions and the nose portion of Scardenzan) and two feet 510a,510b (Fig 20; comparable to feet 22,24 of Scardenzan), wherein each of the two feet includes a living hinge 535a,535b (Fig 20) adjacent the respective base, these hinges enabling movement of the feet with respect to the main body portion (Para 124) for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scardenzan to include the feet within living hinges adjacent their respective bases, as taught by Parvatiyar, for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639) in view of Botha (PG PUB 2006/0084922).
Re claim 25, Spittler discloses all the claimed features except that the first foot and the second foot both extend proximally of the arched portion.  Botha, however, teaches a retainer 10 (Fig 1) comprising an arched portion (the proximal half of body 14, Fig 1,4), a nose portion (the distal half of body 14, Fig 1,4) and two feet 16 (Fig 1,4) that both extend proximally of the arched portion (as seen in Fig 4); as seen in Fig 5, by extending proximally of the arched portion, the feet provide the user with a visual guide to the entrance 20 (Fig 1) of the channel. Therefore, it would have been obvious to one of ordinary skill in the art to modify Spittler’s feet such that extend proximally of the arched portion, as taught by Botha, for the purpose of providing the user with a visual guide to the entrance of the channel (as seen in Fig 5). 
Re claim 26, Spittler discloses a securement device 100 (Fig 3) for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site (as seen in Fig 1; it is noted that the language “for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” is functional language and, thus, “a catheter assembly” is not a part of the claimed invention), comprising: a body 120 (Fig 3,7-14) comprising: an arched portion (the proximal portion of body 204, as labeled in annotated Fig B above) at a proximal end 208 (Fig 7,8) of the body defining a channel 222 (Fig 8) extending along a first axis (labeled in annotated Fig C above) parallel to a skin surface (it is noted that “a skin surface” is not a part of the claimed invention; nor does the claim specify how the skin surface relates to any other structures of the claimed device; therefore, one of ordinary skill in the art would recognize that this limitation is met because the first axis . 

Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639)/Botha (PG PUB 2006/0084922) in view of Parvatiyar et al. (PG PUB 2013/0053785).
Re claim 27, Spittler discloses that the first foot and the second foot extend arcuately and distally with respect to the arched portion (as seen in Fig 4, the feet have curved outer dimensions and thus are considered to extend “arcuately”), but Spittler/Botha do not disclose that each foot includes a living hinge enabling bending about the skin surface. Parvatiyar, however, teaches a retainer 520 (Fig 20) comprising two feet 510a,510b (Fig 20; comparable to feet 214,216 of Spittler), wherein each of the 
Re claim 28, Spittler discloses that the body defining the notch is configured to impart a compressive force on the skin-placed dressing when a portion of the skin-placed dressing is received in the notch (as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s body defining the notch is capable of imparting a compressive force to a skin-placed dressing of a certain size, this limitation is met).
Re claim 29, Spittler discloses that the nose is configured to impart a portion of the compressive force on the skin-placed dressing (as seen in Fig 8,11, the notch is formed by part of the nose and by part of the arched portion; as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s nose is capable of imparting a compressive force to a skin-placed dressing of a certain size, this limitation is met).
Re claim 30, Spittler discloses that the body includes a bottom opening (not labeled but seen in Fig 9,10 as being aligned with feet 210,212,214,216) to the channel configured to enable a hub and a strain relief of the catheter assembly to be received in 
Re claim 31, Spittler discloses that the body further includes a lock window 224 (Fig 7) configured to receive a lock tab included on the hub of the catheter assembly when the hub is received in the channel (as set forth in the rejection of claim 30, the “catheter assembly” and “hub” are not parts of the claimed invention and thus neither is the “lock tab”; since Spittler’s window could receive such a lock tab of a certain size, this limitation is met).  
Re claim 32, Spittler discloses that the lock tab is colored to provide a contrast to surrounding structure of the catheter assembly (as set forth in the rejection of claim 31 above, the “lock tab” is not a part of the claimed invention; since Spittler’s window could receive a colored lock tab of a certain size, this limitation is met).  
Re claim 33, Spittler discloses that the channel of the body includes a lock channel (extending between abutment surfaces 226 and 228, as seen in Fig 8) configured to receive an alignment ring of the hub of the catheter assembly, the alignment ring including the lock tab (as set forth in the rejection of claim 30, the “catheter assembly”, “hub” and “lock tab” are not parts of the claimed invention and thus neither is the “alignment ring”; since the window 224 lies between abutment surfaces 226 and 228, as seen in Fig 8, and the lock channel could receive an alignment ring of a certain size, this limitation is met).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639)/Botha (PG PUB 2006/0084922)/Parvatiyar et al. (PG PUB 2013/0053785) in view of Bracken et al. (PG PUB 2009/0137962).
Re claim 34, Spittler/Botha/Parvatiyar discloses all the claimed features except a comfort pad extending from one of the adhesive anchor pads and configured to be interposed between the catheter assembly and the skin surface of the patient. Bracken, however, teaches two anchor pads 72a,72b (Fig 11; comparable to anchor pads 110,112 of Spittler) and a comfort pad 74 (Fig 11) between the two anchor pads (the comfort pad is “extending from one of the anchor pads” because it extends from them both; the claims do not require that the comfort pad extend from only one of the two anchor pads nor do they require that the anchor pads not be connected to each other) and configured to be interposed between a catheter assembly and a skin surface of the patient (the phrase “configured to be interposed between a catheter assembly and a skin surface of the patient” is functional language and, as seen in Fig 10, the comfort pad 74 is capable of being arranged at such a position); Bracken teaches that the inclusion of a comfort pad between the two anchor pads simplifies assembly of the retainer to the anchor pads as it only requires two components (the retainer and the joined anchor pads) versus three components (the retainer and two separate anchor pads) (Para 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spittler/Botha/Parvatiyar to include a comfort pad, as taught by Bracken, for the purpose of reducing the number of elements required for total assembly of the device (Para 49).
Re claim 35, Spittler discloses that the first foot and the second foot and the adhesive anchor pads are configured to enable the securement device to move in concert with the skin surface of the patient proximate the skin insertion site so as to prevent relative movement between the skin insertion site and a catheter tube of the catheter assembly extending through the skin insertion site when the securement device is attached to the skin surface with the catheter assembly received in the channel of the body (Para 72,82; again, as noted in the rejection of claim 26 above, the “catheter assembly” is not a part of the claimed invention; since Spittler’s feet and pads are capable of operating with a catheter assembly in the manner claimed, the limitation is met).
Re claim 36, Spittler discloses that the hub of the catheter assembly is substantially parallel to the skin surface when the securement device is attached to the skin surface with the catheter assembly received in the channel of the body (as seen in Fig 17, Para 98; it is noted that the phrase “substantially parallel” means that the hub does not have to be exactly parallel; again, as noted in the rejection of claim 26 above, the “catheter assembly” is not a part of the claimed invention; since Spittler’s securement device is capable of operating with a catheter assembly in the manner claimed, the limitation is met).

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 

Regarding independent claim 1: 
Applicant argues that Scardenzan does not disclose a device “configured to deflect a … external portion of the medical device” as claimed because Col 1, Lines 19-24 recite that the guard shields and protects “the needle without interfering with the needle in any way, or affecting the inclination with which it is inserted into the vein of the patient”. The Examiner respectfully disagrees. This argument is not persuasive because claim 1 is not directed to a system of a retainer and a medical device; rather, claim 1 is only directed to a retainer, and the medical device is only functionally recited. 
Applicant argues that Scardenzan does not disclose a “retainer” but, rather, teaches a device that is only intended to cover the needle. The Examiner respectfully disagrees. This argument is not persuasive because no structures that differentiate Scardenzan’s device from a “retainer” are claimed. The term “retainer” alone does not provide any weight that defines the claimed structure; rather, since Scardenzan discloses all of the features that are claimed in claim 1 as comprising a “retainer”, one of ordinary skill in the art recognizes that Scardenzan’s device is a “retainer” as claimed.
Applicant argues that Scardenzan’s device is not functionally capable of deflecting as required by claim 1 because it is made of a flexible plastic material and can be bent along notch 30. The Examiner respectfully disagrees. One of ordinary skill in the art recognizes that the material of the device and its ability to bend along notch 30 does not prevent its ability to deflect a structure that is made of softer material or weaker material. As the medical device that is intended to be retained by the retainer is not a part of the claimed invention (but only functionally recited), Scardenzan is not required to disclose the device actually performing deflecting on a medical device.

Regarding independent claims 14 and 26: 
Applicant argues that Spittler does not teach the newly amended limitations of claims 14 and 26 – that (1) the channel [of the arched portion] defines a first axis extending parallel to a skin surface and (2) the nose portion [in claim 14] or a distal end of the nose [in claim 26] defines a second axis angled relative to the first axis of the arched portion; this second axis being angled toward the skin surface in claim 14. The Examiner respectfully disagrees and refers the Applicant to the above rejections of claims 14 and 26 that set forth how this limitation is disclosed by Spittler. 
Applicant argues that Spittler only teaches a single central axis. The Examiner respectfully disagrees and again refers the Applicant to the above rejections of claims 14 and 26 (and specifically annotated Fig C) which indicates a surface of the distal end of the nose portion that defines a second axis that extends at an angle relative to the first axis and is angled toward the skin surface. 
Accordingly, the arguments directed to the rejections of claims 14 and 26 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783